Title: 6th.
From: Adams, John Quincy
To: 


       Down upon the water side, and along upon the marshes with my cousin all the forenoon, but we were obliged to retire before we wished. In the afternoon I wrote an answer to Mr. Belknap. I have ventured upon a step, which perhaps some persons may censure; but as the circumstances are I know not what else to do, and if I am justified in the minds, of men, possessed of candid and liberal sentiments, I feel very indifferent to whatever may be said by people of another description.
      